Citation Nr: 0632623	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  97-26 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his sister-in-law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1967 to May 1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 rating 
decision of the San Juan, the Commonwealth of Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for a chronic acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD).  In December 2000 and in August 2004, the 
Board, in pertinent part, remanded the claim for service 
connection for a psychiatric disorder, to include PTSD, for 
additional action.  

During a VA examination in 2006, the veteran reported that 
diabetes mellitus had been recently diagnosed.  This matter 
is referred to the RO for appropriate development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he incurred a psychiatric disorder, 
to include PTSD, as a result of his experiences in service.  
In this case, following the August 2005 Remand, the RO 
obtained information from the United States Armed Services 
Center for Unit Records Research (CURR) (recently 
redesignated as the United States Army and Joint Services 
Records Research Center (JSRRC)).

A response from CURR which is dated in August 2005 reflects 
that the 2nd Battalion, 35th Infantry Division engaged in 
combat with the enemy during the period from February 1969 to 
April 1969, and that several support bases locations came 
under small arms fire.  The veteran was attached to the HHC, 
2nd Battalion, 35th Infantry.  

While this information does not definitively establish that 
the veteran himself was exposed to small arms fire, it is 
considered sufficient to corroborate the veteran's allegation 
in this regard.  However, the RO did not specifically advise 
the examiner that at least one stressor was corroborated, and 
the examiner who conduct4ed the February 2006 VA examination 
stated, in the examination report, that the veteran did not 
describe a stressor.  The examiner noted that that the 
veteran had alleged that he had come under heavy fire.  The 
examiner's discussion of this allegation implies that the 
allegation was not corroborated.  

The existence of an event alleged as a "stressor" that causes 
PTSD is an adjudicative, not a medical, determination.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).  Because the 
allegation has been corroborated, contrary to the examiner's 
statements, the Board cannot rely on the VA examination, and 
the claim must be Remanded so that an examination based on 
the correct facts may be conducted.  

The veteran has identified that he receives private 
psychiatric care from Eulogio Rodriguez, MD.  The most recent 
records from Dr. Rodriguez are dated in 1996.  More recent 
records should be obtained.  The February 2006 VA examination 
states that the veteran is being treated for his psychiatric 
disorder by Dr. Rodriguez Neves.  The veteran should be asked 
to confirm this, and records from Dr. Neves should be 
obtained, if he is treating the veteran.

In consideration of the foregoing, this case is REMANDED to 
the RO for the following:

1.  A corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), must be provided.  The 
corrective notice must include an 
explanation as to the information or 
evidence needed to establish a disability 
rating, and an explanation as to the 
information or evidence needed to 
determine an effective date for a grant 
of service connection, if any of the 
claims for service connection at issue is 
granted, as outlined by the United States 
Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The veteran should be afforded the 
opportunity to submit or identify any 
additional evidence he believes may be 
relevant to his claim.

3.  The veteran should be asked whether 
he currently private psychiatric 
treatment, and whether he has been 
treated by Dr. Rodriguez Neves, other 
than examination for Social Security 
Administration purposes.  Private 
clinical records from Dr. Eulogio 
Rodriguez and any other treating 
psychiatric providers from May 1996 to 
the present should be obtained.  

4.  The veteran's current VA clinical 
records should be associated with the 
claims file, even if there are no records 
of psychiatric treatment.

5.  If the veteran identifies a stressor 
which was not addressed in the August 
2005 JSRRC (CURR) response, JSRRC must 
again be contacted, provided a 
description of the alleged stressor, and 
a copy of any statement regarding the 
alleged stressor provided by the veteran.

6.  After response is received from the 
JSRRC, if requested, the stressor 
information, including the August 2005 
information, must be reviewed.  The RO 
must prepare a summary for the 
examiner(s) which states what stressors 
have been verified.  At a minimum, the 
examiner(s) must be advised that the 
veteran's allegation that his unit came 
under fire at times has been 
corroborated.  

7.  A VA psychiatric examination 
should be conducted by a board of two 
psychiatrists.  In the written 
examination report, the examiners 
should discuss review of the claims 
file, private clinical records, VA 
clinical records, and the verified 
stressors, as specified by the RO.  
The examiners should assign a 
diagnosis for each psychiatric 
disorder present.  If a diagnosis of 
PTSD is not assigned, the examiners 
should specify which criteria in DSM-
IV are not met.  The examiners should 
provide an opinion as to whether it is 
at least as likely as not (a 50 
percent likelihood, or greater) or it 
is less than likely (a likelihood 
below 50 percent) that the veteran 
acquired a psychiatric disorder in 
service or as a result of service, to 
include as a result of a verified 
stressor?

Each examiner should discuss the facts and 
rationale which formed the basis for the 
opinion.  It would be helpful if the examiner, 
in expressing his or her opinion, would use 
the language "likely," "unlikely" or "at 
least as likely as not."  The term "at least 
as likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to find 
in favor of causation as it is to find against 
causation.

8.  After reviewing the evidence to 
assure that all development is complete 
and that the VA examination report is 
complete, the claim should be 
readjudicated.  If the benefit sought 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses actions taken since the 
issuance of the last SSOC.  The veteran 
and his accredited representative should 
be given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


